Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2017                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153930                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  CRYSTAL DOZIER,
           Plaintiff-Appellant,
  v                                                                 SC: 153930
                                                                    COA: 331004
                                                                    Wayne CC: 14-008607-NI
  STATE AUTO PROPERTY & CASUALTY
  COMPANY,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 2, 2016 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 2, 2017
           a0424
                                                                               Clerk